Citation Nr: 1034926	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected gastritis and stomach 
ulcers. 

2.  Entitlement to service connection for right shoulder 
disorder, to include as secondary to service-connected 
temporamanibular joint syndrome (TMJ). 

3.  Entitlement to service connection for headaches, to include 
as secondary to service-connected TMJ. 

4.  Entitlement to an evaluation in excess of 10 percent for 
gastritis and stomach ulcers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 2000 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina, in which the benefits sought on appeal were denied.  
Jurisdiction was subsequently transferred to the Regional Office 
in Baltimore, Maryland (RO).  

In June 2010, the Veteran testified before the undersigned in a 
hearing at the Central Office in Washington, District of 
Columbia.  During the hearing, the undersigned identified the 
issues on appeal, and noted what pertinent evidence was 
outstanding and might assist in substantiating the claims.  
Additionally, the Veteran through her testimony, and with the 
assistance of her representative, demonstrated actual knowledge 
of the elements necessary to substantiate the claims.  See Bryant 
vs. Shinseki, 23 Vet. App. 488 (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Service Connection Claims 

Initially, the Board notes that a complete set of the Veteran's 
service treatment records have not been associated with the 
claims folder.  Specifically, it appears that records from 
treatment she received while stationed in Korea are not in the 
claims file.  During the June 2010 hearing, the Veteran testified 
that she first experienced symptoms of shoulder pain and 
headaches in service while she was stationed in Korea and that 
one of her treating dentists informed her that the problems were 
related to her TMJ.  She further testified that this opinion 
should be documented in records of dental treatment she received 
when stationed in Korea. 

The record does not reflect that any attempts have been made to 
obtain these service treatment records.  As part of the duty to 
assist, VA is responsible for gathering all pertinent records of 
VA treatment and all identified private treatment records.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA has a duty to make reasonable efforts to obtain 
relevant, identified records from VA and private doctors and 
hospitals.  As noted above, the claims file suggests that the RO 
has not obtained all identified relevant records.

A remand is also necessary to provide the Veteran with VA 
examinations by an appropriate specialist.  VA provides an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service, and the record does not contain sufficient information 
to make a decision on the claim.   38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as 
explained further below, the Board finds that the evidence of 
record indicates that the Veteran's claimed disorders may be 
associated with her service.  As such, examinations are 
indicated.

A VA examination would be useful to obtain a medical opinion that 
might identify the likely onset of the Veteran's diabetes 
mellitus and to determine whether such is etiologically related 
to her service.  It is noted that a review of the service 
treatment records does not show any abnormal glucose or albumin 
levels at the time of the Veteran's discharge from service, but 
the record does reflect treatment for a thyroid condition.  The 
Veteran contends that early manifestations of her diabetes 
mellitus were incorrectly identified as a thyroid disorder in 
service.  Her allegations raise medical questions that should be 
answered by a medical professional.

Additionally, it is unclear from the post-service treatment 
records whether the Veteran experienced an onset of diabetes 
mellitus to a compensable degree within the first year after her 
separation from service.  The post-service treatment records show 
that the Veteran had elevated glucose levels in April 2004, but 
they do not definitively show a diagnosis of diabetes mellitus, 
or requirements of a restricted glycemic diet, until 2005.  
Additionally, it is noteworthy that the report of an October 2007 
gastrointestinal examination  shows the Veteran had diabetic 
gastroparesis, but the examiner does not identify if this 
disorder was caused by an earlier onset of diabetes mellitus or 
if the service-connected gastritis caused or aggravated her 
diabetes mellitus.  A VA examination should be afforded to obtain 
an opinion as to whether the Veteran's diabetes mellitus had its 
onset in service, was manifested to compensable degree (required 
restricted diet) within the first year after service, or is 
otherwise related to service, to include as secondary to her 
service-connected gastritis and stomach ulcers.  

A VA examination is also needed to identify the nature and likely 
etiology of the Veteran's right shoulder and headaches disorders, 
and to obtain a medical opinion as to whether any diagnosed 
disorder is etiologically related to service, including as 
secondary to service-connected TMJ.  The Veteran has credibly 
testified that she first experienced symptoms of right shoulder 
pain and headaches during service.  She further has testified 
that she was informed by a dentist that her symptoms were related 
to her TMJ.  In an October 2007 dental examination, it was noted 
that the Veteran experienced TMJ pain which radiates into her 
neck and shoulder.  A VA examination is needed to identify the 
nature and etiology of her alleged disorders. 




Increased Rating Claim  

A new VA examination should be afforded to identify the severity 
of all the symptoms manifested by the Veteran's service-connected 
gastrointestinal disorder, identified as gastritis and stomach 
ulcers.  While the Veteran was provided a VA examination in 
October 2007, the Board finds that the examination report does 
not contain sufficient findings to adjudicate the claim.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The 
examination report does not reflect all the symptoms manifested 
by her disability as reflected by contemporaneous VA treatment 
records and the Veteran's June 2010 testimony, nor does it 
identify the overall severity her disability.  The VA's duty to 
assist requires a "thorough and contemporaneous" medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In order to properly 
assess the Veteran's disability, she should be afforded a new 
examination that considers contemporaneous findings pertinent to 
all applicable criteria for a higher rating.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. Part 4.

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran's current address, as reported during 
the June 2010 Board hearing, has been 
updated. 

2.  Attempt to obtain a complete copy of the 
Veteran's service treatment records, and 
associate them with the claims folder.  
Specifically noted in this regard are any 
records of treatment that she received while 
stationed in Korea.  

3.  Contact the Veteran and request that she 
identify and provide the necessary 
authorization for all private health care 
providers, who may possess additional records 
pertinent to her claims.  

4.  Obtain any outstanding VA treatment 
pertinent to the Veteran's claims and 
associate them with the claims file. 

5.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

6.  After all the available records have been 
associated with the claims folder, provide 
the Veteran with a VA examination, with the 
appropriate specialists, in conjunction with 
her diabetes mellitus claim.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings from the examination, the examiner 
should provide opinions to the following 
questions. 

A.	Identify, if possible, the date of the 
onset of the Veteran's diabetes 
mellitus.  The examiner should discuss 
whether early manifestations of 
diabetes mellitus were incorrectly 
identified as a thyroid disorder in 
service.  The examiner should also 
discuss whether the finding of diabetic 
gastroparesis in the October 2007 VA 
examination report indicates an earlier 
onset of diabetes mellitus than 2005.

B.	Was diabetes mellitus manifested to a 
compensable degree (required a 
restricted diet) within the first year 
after the Veteran's separation from 
service (or prior to November 2004)?  
In answering this question, the 
examiner should discuss the findings in 
the VA treatment records from April 
2004 to May 2005.  

C.	Determine whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
diabetes mellitus is related to 
service, to include as proximately 
caused by or aggravated by service-
connected gastritis and stomach ulcers.  
The examiner should discuss the finding 
of diabetic gastroparesis noted in the 
October 2007 gastrointestinal 
examination report. 

A complete rationale should be given for all 
opinions and conclusions expressed.  If the 
examiner is unable to provide an opinion to 
any of the above questions, he or she should 
state so and why. 

7.  After receipt of any additional records, 
the RO/AMC should then schedule the Veteran 
for a VA examination, or examinations, by the 
appropriate specialist, to determine the 
nature and likely etiology of her claimed 
right shoulder disorder and headache 
disorder.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings from the 
examination, the examiner should provide a 
diagnosis for any current right shoulder 
disorder and headache disorder.  If no 
disability is found, then the examiner should 
so state in the examination report.  

Additionally, based on a review of the claims 
file and the clinical findings on 
examination, the examiner should be requested 
to provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that any right shoulder 
disorder and/or headache disorder is 
etiologically related to service, to include 
as proximately caused by or aggravated by 
service-connected TMJ.  

A complete rationale should be given for all 
opinions and conclusions expressed. If the 
examiner is unable to provide an opinion, he 
or she should state so and why.

8.  Provide the Veteran with the appropriate 
VA examination to determine the current 
severity of her gastritis and stomach ulcers.  
The examiner should identify and completely 
describe all current symptomatology, 
including any upper or lower digestive 
problems manifested by her disability.  The 
Veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should address the 
duration of any episodes and the overall 
severity (mild, moderate, moderately severe, 
or severe) of her disability.  Additionally, 
the examiner should identify the symptoms 
manifested by the Veteran's irritable bowel 
syndrome and specifically indicate whether 
those symptoms are the result of a separate 
disorder or attributable to her service-
connected gastrointestinal disorder, 
presently identified as gastritis and stomach 
ulcers. 

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

9. The RO/AMC should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then re-adjudicate the claims on 
appeal.  If any benefit sought remains denied, 
the RO should issue an appropriate SSOC and 
provide the Veteran and her representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the appellant 
unless she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

[Continued on following page.]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


